Citation Nr: 0218453	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  99-15 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant, her son and her daughter 


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied the benefits 
sought on appeal.  The appellant, the surviving spouse of 
a veteran who had active service from December 1948 to 
December 1951 and who died in November 1998, appealed that 
decision to the BVA, and the case was referred to the 
Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained, 
and the duties to notify and assist have been satisfied.  

2.  The veteran's death certificate shows he died in 
November 1998 due to lung cancer. 

3.  During the veteran's lifetime, service connection had 
been established for residuals of a fracture of the fifth 
cervical vertebra, evaluated as 50 percent disabling and 
for traumatic encephalopathy, evaluated as 30 percent 
disabling, for a combined schedular evaluation of 70 
percent.  

4.  Lung cancer was not manifested during service or for 
many years following separation from service. 

5.  Lung cancer is not shown to be proximately due to or 
the result of a service-connected disability. 

6.  A disability of service origin is not shown to have 
been causally or etiologically related to, or to have 
played any role in producing or hastening the veteran's 
death.  

7.  The veteran did not die of a service-connected 
disability and was not evaluated as permanently and 
totally disabled for a period of 10 years prior to his 
death.  


CONCLUSIONS OF LAW

1.  The veteran's death was not caused, or substantially 
or materially contributed to, by his service-connected 
disability.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2002).

2.  The requirements for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 
38, United States Code have not been met.  38 U.S.C.A. 
§§ 3501, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 21.3021 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter the Board must address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, 
the VA should make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under the laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
1991 & Supp. 2002); 38 C.F.R. § 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a 
claimant and any representative of information and 
evidence needed to complete and substantiate a claim.  
Collectively, the March 1999 rating decision, the 
statement of the case and the various supplemental 
statements of the case issued in connection with the 
current appeal have notified the appellant of the evidence 
considered, the pertinent laws and regulations and the 
reasons the claims were denied.  In addition, the April 
2001 supplemental statement of the case specifically 
notified the appellant and her representative of the 
provisions of the VCAA, and that document, and the October 
2000 letter from the RO to the appellant, served to notify 
the appellant and her representative of the division of 
responsibilities and obligations between her and the VA in 
obtaining evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  

Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical records were 
previously obtained and are associated with the claims 
file.  In addition, private medical records have been 
obtained and the appellant submitted medical opinions 
concerning the medical question at issue in this appeal.  
The Board also obtained a medical opinion from the 
Veterans Health Administration (VHA).  The appellant and 
her representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  Therefore, the Board finds that all 
relevant facts have been properly developed and that all 
evidence necessary for an equitable disposition of the 
issues on appeal has been obtained.  Accordingly, the case 
is ready for appellate review.  

The appellant essentially contends that the veteran's 
death due to lung cancer was related to the disabilities 
he incurred during service.  She relates that the 
veteran's addiction to smoking started during service and 
that his service-connected disabilities further 
traumatized him into constant anxiety.  She relates that 
the veteran was unable to quit due to his service-
connected disabilities and that smoking was a source of 
refuge.  She maintains that the veteran's service-
connected disabilities rendered the veteran unable to quit 
smoking.  Therefore, a favorable determination has been 
requested. 

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for Dependency and 
Indemnity Compensation.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.5(a), 3.312.  A service-connected disability is one 
that was contracted in the line of duty and was incurred 
in or aggravated during active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also 
be granted for certain chronic diseases, such as a 
malignant tumor, when the disease is manifested to a 
compensable degree within one year of separation from 
service.  In addition, a disability which is proximately 
due to or the result of a service-connected disease or 
injury shall be service connected.  38 C.F.R. § 3.310.  
When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered part of the original condition.  38 C.F.R. 
§ 3.310(a).  The United States Court of Appeals for 
Veterans Claims has further held that when aggravation of 
a veteran's nonservice-connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected for that degree 
of aggravation.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show:  (1) That a 
current disability exists, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

However, notwithstanding any other provision of law, for 
claims filed after June 10, 1998, a veteran's disability 
or death shall not be considered to have resulted from 
personal injury suffered or disease contracted in the line 
of duty in the active military, naval or air service on 
the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  38 U.S.C.A. § 1103.

The veteran's death will be considered to have been due to 
a service-connected disability where the evidence 
establishes that such disability was either the principle 
or contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principle cause of death is one which, singularly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one which contributes substantially or materially 
to death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  

The evidence for consideration includes the veteran's 
service medical records.  These records contain no 
evidence of complaints, treatment or diagnosis of lung 
cancer.  A chest X-ray taken in conjunction with a 
physical examination performed in December 1951 in 
connection with the veteran's separation from service was 
reportedly negative.  

A report of a VA examination performed in April 1952 
contains no evidence of lung cancer.  A chest X-ray taken 
in connection with that examination was negative.  A 
report of a VA hospital summary pertaining to a 
hospitalization of the veteran in July 1980 contains no 
evidence of lung cancer.  A chest X-ray showed bullous 
emphysema with granulomata in the liver and lungs.  The 
veteran was noted to have a 60-pack year history of 
smoking.  

Private medical records dated in November 1998 reflect 
that the veteran was admitted for treatment of lung 
cancer.  The veteran died during that hospitalization.  
The veteran's death certificate shows he died of an 
immediate cause of death of lung cancer.  The approximate 
interval between the onset of lung cancer and death was 
noted to be months.  

A transcript of a personal hearing conducted in August 
1999 reflects that the appellant presented testimony in 
support of her claim.  She testified that the veteran's 
service-connected disabilities debilitated the veteran to 
the point where he could not be effectively treated for 
his lung cancer.  The appellant testified that she 
believed the veteran's service-connected disabilities 
materially hastened his death.  She indicated that she 
would obtain a medical statement in support of her 
contentions.  

A statement dated in March 2000 from Randall N. Clark, 
M.D., relates that the veteran suffered psychological 
trauma during the Korean war such that he had a chronic 
anxiety level.  Dr. Clark stated that the anxiety made it 
extremely difficult for the veteran to quit smoking and 
that his smoking ultimately led to his death from lung 
cancer.  

An April 2000 letter from Enrico C. Sobong, M.D., relates 
that he first saw the veteran in consultation in July 1998 
after a diagnosis of adenocarcinoma of the lung.  He noted 
that prior to the diagnosis the veteran had a history of 
emphysema for the past five years.  It was noted that 
because of the veteran's poor pulmonary status and marked 
cachexia, it was felt that the veteran was not a surgical 
candidate.  He was referred for radiation therapy which he 
was provided between August and October 1998.  Dr. Sobong 
indicated that there was no doubt that the veteran's 
emphysema developed as a result of chronic smoking of up 
to 2 1/2 packs per day for about 45 to 50 years.  He 
indicated that in all likelihood the veteran's smoking had 
predisposed him to the development of cancer.  He 
indicated that it was possible that the brain damage the 
veteran sustained from trauma while in service did not 
give him the fortitude and reasonable insight to quit 
smoking.  

The appellant and her son and daughter presented testimony 
at a hearing at the RO in October 2001.  They offered 
testimony concerning their observations of the veteran's 
physical and mental status.  Testimony was also offered 
concerning the veteran's attempts at smoking cessation.  

In September 2000 the Board requested a VHA expert medical 
opinion concerning the etiology of the veteran's lung 
cancer.  In an October 2002 opinion, the reviewing 
physician concluded there was no credible evidence that 
the veteran's traumatic injuries in 1951 were related to 
his death from lung cancer in 1998.  The reviewing 
physician also indicated that an anxiety state did not 
make it impossible for the veteran to stop smoking and 
that his service-connected traumatic encephalopathy did 
not rob the veteran of the insight or fortitude to stop 
smoking.  The opinion explained, 

In summary, then, the medical evidence 
shows that those who take up smoking 
are more anxious than nonsmokers to 
begin with.  Smoking cessation itself 
induces the very symptoms of anxiety 
and irritability that the claimant 
alleges stemmed from the veteran's 
Korean war experiences, in which he was 
trying to alleviate with continued 
smoking.  Surprisingly (to the general 
public), there is no association 
between anxiety disorders and smoking 
cessation.  And the very latest 
research shows that after chronic use 
of nicotine, physiologic adaptations 
occur which increase anxiety following 
withdrawal.  This physiologic response 
seems a far more credible explanation 
for his symptoms and for his inability 
to quit smoking than does invocation of 
war-induced anxiety.  
. . . .
There is no evidence in the medical 
record that the concussion he sustained 
as a result of his traumatic injury 
resulted in permanent neurologic 
damage.  He married, raised a family, 
and was gainfully employed by the Post 
Office for many years.  It is totally 
implausible to believe a person could 
be neurologically impaired to the 
extent that they lack the insight and 
fortitude to stop smoking, but have the 
insight and fortitude to court and 
marry a woman, to sustain that 
relationship for nearly fifty years 
until his death, to raise children, to 
get up when the alarm clock goes off 
and to go to work every day for many 
years . . . in short, to function is 
[sic] as normal a manner as the veteran 
seems to have functioned for decades. 

Based on this record, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  The evidence clearly shows that the veteran's 
lung cancer was due to smoking.  To the extent that the 
appellant contends that the veteran began smoking and 
became nicotine-dependent during service and developed 
lung cancer following service as a result of this nicotine 
dependence that resulted in his death, the claim is barred 
by the provisions of 38 U.S.C.A. § 1103 since the 
appellant's claim was filed after June 10, 1998.  

To the extent that the appellant contends that the 
veteran's service-connected disabilities, or 
symptomatology associated with those disabilities, for 
example anxiety, caused or contributed substantially to 
the veteran's death, the Board finds that the medical 
evidence does not support this position.  The Board 
acknowledges that Dr. Clark related that the veteran 
suffered physiologic trauma during service with resulting 
chronic anxiety that made it difficult for him to quit 
smoking, and the opinion of Dr. Sobong that the veteran 
had brain damage he sustained from trauma during service 
which interfered with his ability to quit smoking.  
However, it is not clear that either physician reviewed 
the veteran's service medical records and neither opinion 
offers a rationale for the conclusions reached.  On the 
other hand, the VHA expert medical opinion provided a 
rationale for the conclusions reached, as well as 
citations to medical treatises to support the conclusion 
that there was no credible evidence that the veteran's 
traumatic injuries in 1951 were related to his death from 
lung cancer in 1998.  

The Board finds that the evidence which weighs against the 
veteran's claim is more probative than that which supports 
the claim.  Specifically, the VHA opinion was based on a 
complete review of the veteran's claims file and the 
clinical history.  The VHA opinion offered a rationale for 
the conclusions reached and citations to medical 
treatises.  The Court has held that the value of a 
physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also 
Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 
11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and 
conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  Thus, the Board finds that 
the statements from private physicians submitted by the 
appellant are less probative than the opinion of the VHA 
opinion.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  Hence, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection 
for the cause of the veteran's death is not warranted.  

In view of the denial of service connection for the cause 
of the veteran's death, the claim of entitlement to 
Survivors' and Dependents' Educational Assistance benefits 
under Chapter 35, Title, United States Code, must also be 
denied.  In order to be eligible for this educational 
assistance, the veteran must have died of a service-
connected disability or been evaluated as permanently and 
totally disabled for a period of 10 years prior to his 
death.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 21.3021(a).  
In this regard, the Board observes that the veteran was 
only evaluated as 70 percent disabled at the time of his 
death, nor was the veteran shown to be totally disabled 
due to his service-connected disabilities.  As such, the 
basic requirements for educational assistance are not met.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Survivors' and Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code is denied.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

